Citation Nr: 0321194	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  01-07 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for 
postoperative residuals of a left femoral fracture.  

2.  Entitlement to a rating higher than 10 percent for 
residuals of a right knee injury with a tear of the anterior 
cruciate ligament.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from August 1994 to May 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO increased the rating for 
the veteran's left femoral disability from 10 to 20 percent.  
The RO also increased the rating for his right knee 
disability from 0 to 10 percent.  Both increases were 
effective as of February 28, 2001, the date of receipt of his 
claims for higher ratings.  He appealed for even higher 
ratings.

The veteran was scheduled for an RO hearing on February 14, 
2002, but he subsequently elected to have a conference with a 
Decision Review Officer (DRO) in lieu of a hearing.

REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000, and eliminated the well-grounded- claim 
requirement and modified the Secretary's duties to notify and 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); see Holliday v. Principi, 14 Vet. 
App. 280, 284-86 (2001) (holding all sections of VCAA are 
retroactive).  In a February 2002 letter the RO informed the 
veteran of the requirements of the VCAA.

While the veteran did not provide further information as to 
other evidence which might help to substantiate his claims, 
there were already on file private clinical records 
pertaining to his service-connected disabilities.  In this 
regard, in VA Form 21-4138, Statement in Support of Claim in 
June 2001, he stated that he had a "leg length 
discrepancy."  Records obtained from Lowe's Therapy, 
dated in June 1997, indicate his left lower extremity is 3/4 of 
an inch longer, not shorter, than his right lower extremity.  
But VA examinations in 1999 and 2002 found no leg length 
discrepancy whatsoever.  In any event, it does not appear 
that all of his treatment records have been obtained from 
Lowe's Therapy.  

Similarly, on file is an unsigned June 2001 report of an 
examination of the veteran at the Florence Orthopaedic 
Associates, P.A., which also indicates he had a chart number, 
thus suggesting that he has received ongoing treatment at 
that facility.  In fact, that report indicates that he was 
scheduled for "A & A" (i.e., arthroscopy and arthrotomy) on 
his right knee at the "MRMC" on July 20, 2001.  But no 
reference to any history of a surgical procedure on his right 
knee was noted during his subsequent VA examination in 
February 2002.  

Further, the VA examinations in May 2001 and February 2002 
did not address the effect of pain (and painful motion) upon 
functioning of the service-connected disabilities or the 
level of disability during "flare-ups" or prolonged use.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In 
DeLuca it was held that when a veteran alleges he suffers 
pain due to a service-connected musculoskeletal disability in 
which the degree of disability is or may be based on 
consideration of limitation of motion, an examiner's report 
should assess the degree of additional functional loss, if 
any, due to the pain, weakened movement, excess or premature 
fatigability, or incoordination.  See also 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002.

Accordingly, the case is remanded to the RO for the following 
development and consideration:  

1.  Ask the veteran to provide the names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for the service-connected 
disabilities of the left femur and right knee.  Ask 
the veteran to complete and return the appropriate 
releases (VA Form 21-4142s) for the medical records 
of each private care provider since service 
discharge in May 1997.  

This list should include, but is not limited to, 
all records from Lowe's Therapy and the Florence 
Orthopaedics Associates, P.A.  This should also 
include any treatment, hospitalization or surgical 
reports from any right knee arthroscopy which may 
have been scheduled at a private medical facility 
in July 2001.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  38 
U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2002).  

2.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected left femoral and right knee 
disorders.  

The claims folder and a copy of this remand are to 
be made available to the examiner, and the examiner 
is asked to confirm that he or she has reviewed the 
claims folder.  All necessary testing should be 
done, to include specifically range of motion 
studies (measured in degrees, with normal range of 
motion specified too), and the examiner should 
review the results of any testing prior to 
completion of the examination report.  

The examiner should determine whether there is 
weakened movement, premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms of the 
degree of additional range of motion loss due to 
such factors.  The examiner should express an 
opinion as to whether pain significantly limits 
functional ability during flare-ups or when 
the left femur and right knee are used repeatedly 
over a period of time.  This determination also 
should be portrayed, if feasible, in terms of the 
degree of additional range of motion loss due to 
pain on use during flare-ups.  

If no opinion can be rendered, please explain why 
this is not possible.  



The examiner should also clarify whether the 
veteran has any leg length discrepancy or any 
instability of the right knee, and if so the 
severity thereof, or episodes of locking.   It 
should also be clarified whether the veteran has 
any actual arthritis in the right knee.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

3.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
report does not contain sufficient information, 
take corrective action before readjudication.  
38 C.F.R. § 4.2 (2002); Stegall v. West, 11 
Vet. App. 268 (1998).  

The RO should undertake any other development it 
deems to be required to comply with the notice and 
duty to assist provisions of the VCAA and the 
implementing regulations.  

4.  Thereafter, readjudicate the claims.  If the 
benefits sought on appeal remain denied, prepare a 
Supplemental Statement of the Case (SSOC) and send 
it to the veteran and his representative.  Give 
them time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome warranted in this case.  The veteran 
need take no action until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03. 


____________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


